DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the Amendment filed on 09/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
An Amendment filed on 09/13/2021, responding to the Office Action mailed on 06/16/2021, has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 

Allowable Subject Matter
Claims 1-2, 4-6, 8-18, and 23-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applied prior art neither anticipates nor renders obvious the claimed organic electroluminescent (EL) element comprising a second light-emitting layer that satisfies relations (iii) and (iv): (iii) LUMO (H) < LUMO (RD), (iv) LUMO (H) < LUMO (GD), LUMO (H) is an absolute value of a lowest unoccupied molecular orbital (LUMO) energy of the host material, LUMO (RD) is an absolute value of a LUMO energy of the red-light- emitting dopant material, and LUMO (GD) is an absolute value of a LUMO energy of the green-light- emitting dopant material.
Regarding claim 23, the applied prior art neither anticipates nor renders obvious the claimed organic electroluminescent (EL) element comprising a first light-emitting layer that satisfies relations (i) and (ii): (i) LUMO (H) < LUMO (BD), (ii) HOMO (H) < HOMO (BD), LUMO (H) is an absolute value of a lowest unoccupied molecular orbital (LUMO) energy of the host material, LUMO (BD) is an absolute value of a LUMO energy of the blue-light- emitting dopant material, HOMO (H) is an absolute value of a highest occupied molecular orbital (HOMO) energy of the host material, and HOMO (BD) is an absolute value of a HOMO energy of the blue-light- emitting dopant material.
Regarding claim 26, the applied prior art neither anticipates nor renders obvious the claimed organic electroluminescent (EL) element comprising a hole blocking layer disposed between the light-emitting layer and the second electrode, the hole blocking layer consists of a hydrocarbon.
Regarding claim 29, the applied prior art neither anticipates nor renders obvious the claimed organic electroluminescent (EL) element comprising an electron blocking layer disposed between the light-emitting layer and the first electrode, the electron blocking layer includes a material having a carbazole skeleton
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
09/18/2021